Terminal Disclaimer
The terminal disclaimer filed on 11/3/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,220,047 and US Patent 10,493,084 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: The claim set and remarks filed on 11/3/20 were persuasive in reiterating: 
a method of treating iatrogenic hypocalcemia and/or secondary hyperparathyroidism in a patient being treated with an agent that increases the risk of hypocalcemia, comprising administering to the patient an effective amount of 25-hydroxyvitamin D; 
a method of lowering elevated serum parathyroid hormone levels and/or stabilizing serum calcium levels in a patient having bone metastasis and treated with an agent that increases the risk of hypocalcemia, comprising administering to the patient an effective amount of 25-hydroxyvitamin D; and
a method of treating a patient at risk for hypocalcemia wherein the patient is treated with an agent that increases the risk of hypocalcemia, comprising administering to the patient an effective amount of 25-hydroxyvitamin D;
are not found in the prior art, and is therefore novel and unobvious.
 	The currently relied upon prior art reference DeLuca et al. (US 20140187522) teaches administration of 25-dihydroxyvitamin D and does not teach 25-hydroxyvitamin 
 	In an updated search, Petkovich (US 20100120728 A1) was identified as a reference that discloses methods of treatment comprising administering 25-hydroxyvitamin D3; however, Petkovich specifically focuses on administering vitamin D compounds to address vitamin D supplementation and does not discuss hypocalcemia, risk of hypocalcemia, or methods to address treating risk of hypocalcemia in a patient treated with an agent that increases the risk of hypocalcemia. There is no motivation to combine the teachings of Petkovich with the prior art of record to teach the instant invention as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 53-76 are directed to an allowable method.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615